Order entered July 31, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00822-CR

                                 ANTWON CARTER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-81511-2013

                                            ORDER
       On May 28, 2015, this Court adopted the trial court’s findings regarding confusion as to

who was appointed to represent appellant on this appeal. We further adopted the finding that

Stephanie Hudson is now appellant’s counsel. We ordered appellant to file his brief within forty-

five days. To date, appellant’s brief has not been filed nor has Ms. Hudson sought an extension

of time from the Court to file the brief.

       Accordingly, we ORDER appellant to file his brief within FIFTEEN DAYS of the date

of this order. If the brief is not filed within the time specified, the Court may order that

Stephanie Hudson be removed as counsel and that new counsel be appointed to represent

appellant.
       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court, and to counsel for all parties.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE